Citation Nr: 0000816	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]

ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to July 
1963.  The appellant in this case is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997 by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death has been developed.  

2.  The veteran died on March [redacted], 1997.  The immediate and 
primary cause of death as indicated on the State of Arkansas 
death certificate was chronic obstructive pulmonary disease 
(COPD).  

3.  The evidence does not show that the veteran was diagnosed 
with or treated for COPD in service, nor does the medical 
evidence show that COPD was the result of or was aggravated 
by his service.
  
4.  Prior to his death, the veteran had established service 
connection for the following disabilities: organic heart 
disease (evaluated as 60 percent disabling); residuals from a 
duodenal ulcer (evaluated as 10 percent disabling); and right 
arm scars and burns (evaluated as zero percent disabling).

5.  The evidence does not show that a service-connected 
disability, or any disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or contributory cause of the 
veteran's death, or hastened his demise.  

6.  The veteran was honorably discharged from active duty; 
however, he did not die in active service; he did not die as 
the result of a service-connected disability; and he did not 
establish entitlement to a permanent and total disability 
rating.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3501, 5107 (West 
1991); 38 C.F.R. § 3.807 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with the veteran's claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Service connection may be established for the cause of a 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (1999).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In the 
present case, the appellant does not contend and the evidence 
does not establish that the veteran should have been service-
connected for the principal cause of his death, COPD.  The 
veteran was never diagnosed with COPD during service or 
within a year following his separation from service.  
Although a review of the veteran's service medical records 
reveals that in December 1941 he complained of a chest 
condition that he suspected was pneumonia and a preliminary 
chest x-ray analysis contained an impression of "Pulmonary 
TBC [tuberculosis], more than minimal involvement," a 
subsequent chest x-ray performed five days later showed 
"[n]o evidence of active pulmonary pathology."  A 
corresponding entry in the veteran's medical progress notes 
(dated 12-30-41) stated "Re ray reveals neg[ative] chest.  
Complaints disappeared under questioning and patient desires 
to return to duty in [the morning]."  The evidence indicates 
and the Board finds that the preliminary x-ray analysis was 
made in error.  This finding is supported by a complete 
absence of any pulmonary complaints or treatment for the 
remainder of the veteran's service, up to and including the 
year following the veteran's separation.  Further, all of the 
veteran's in-service medical examination reports denote his 
lungs as "normal."  In fact, the evidence indicates that 
the veteran was not diagnosed with COPD until September 1979, 
16 years after his separation from service.  The Board 
therefore finds that the COPD which primarily caused the 
veteran's death was not a disability which should have been 
service-connected and that the appellant's claim fails under 
this theory. 38 C.F.R. § 3.312(b) (1999).

The Board must next determine whether a service-connected 
condition, while not a primary cause of death, at least 
contributed to the veteran's death.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  In the same 
category there would be included service-connected diseases 
or injuries of any evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions. 38 C.F.R. § 3.312(c)(2) 
(1999).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. 
§ 3.312(c)(3) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1999).

Prior to his death, the veteran had established service 
connection for the following disabilities: organic heart 
disease (evaluated as 60 percent disabling); residuals from a 
duodenal ulcer (evaluated as 10 percent disabling); and right 
arm scars and burns (evaluated as zero percent disabling).  
The appellant's main contention in this case is that the 
veteran's service-connected organic heart disease contributed 
substantially to his death from COPD.  After careful review 
of the evidence, the Board finds that neither organic heart 
disease nor any other of the veteran's service-connected 
disabilities contributed substantially or materially to his 
death and that, therefore, the appellant's claim must be 
denied.  

The veteran's service medical records indicate that he was 
diagnosed with having premature ventricular contractions 
(PVC's) throughout his service.  Although his doctors 
regularly checked his heart, the evidence shows that his 
heart condition was not deemed serious.  For example, a 
February 1959 entry on the veteran's record of medical care 
stated, "It is felt that PVC's are not of any serious 
significance" and an August 1963 cardiac clinic examination 
noted the presence of PVC's and diagnosed the veteran with 
"organic heart disease, etiology unestablished" but further 
remarked that "[a]t the present time he is essentially 
asymptomatic from a cardiovascular standpoint."  The 
diagnosis of organic heart disease immediately preceded a 
September 1963 rating decision that service-connected the 
veteran for that disorder, evaluated as zero percent 
disabling.  

An April 1985 VA Medical Center (VAMC) hospital report stated 
the following:  "At North Little Rock it was noted that the 
patient had multiple PVC's but no history of atherosclerotic 
heart disease and cardiology was consulted on whether the 
patient should be treated.  It was felt by cardiology and by 
Dr. Enderle that the patient with normal [oxygen], 
aminophylline level and potassium normal, and no history of 
heart disease the patient's PVC's did not need to be 
treated."   However, after being hospitalized in July 1986 
with epigastric and lower retrosternal pain, the veteran 
responded favorably to nitroglycerin, indicating probable 
angina.  The RO then, in November 1986, increased his 
disability rating for organic heart disease from zero to 60 
percent effective from June 1986.  

The record does not indicate that the veteran incurred any 
significant adverse heart-related symptoms since he started 
taking nitroglycerin in 1986.  A September 1991 rating 
decision, in denying the veteran an increased rating for his 
heart disorder, noted that he had not been treated for his 
heart condition since 1986.  A review of the veteran's 
hospital records during the time period between 1994 and 1997 
shows that while the veteran continued to be prescribed 
nitroglycerin, he was not otherwise treated for his heart 
disorder.  The hospital discharge summary from February 1996 
indicates that an electrocardiogram (EKG) showed sinus 
tachycardia with frequent PVC's, right atrial enlargement, 
and non-specific S-T and T-wave changes.  However, the 
veteran was not given any treatment for his heart; instead, 
all treatment was directed toward alleviating his COPD 
symptoms.  Similarly, the June 1996 hospital discharge 
summary notes an EKG finding of "non-specific ST-T wave 
changes, sinus tach at 130 with frequent PVC's" but no 
treatment was given.  His final hospital report from January 
1997 does not show any EKG results and, like all of the 
veteran's hospital reports between 1994 and 1997, does not 
indicate any concern that his heart disorder was adversely 
affecting his overall condition.  In accord, the State of 
Arkansas death certificate listed the immediate cause of the 
veteran's death solely as COPD, with no mention of a heart 
condition.  

In a December 1998 hearing, the appellant was advised by the 
hearing officer to consult with the veteran's treating 
physician, Dr. Ransom, in an effort to ascertain whether the 
veteran's heart disorder may have contributed to his death.  
Transcript of Hearing at 15.  Correspondence with Dr. Ransom 
yielded two letters written by him on behalf of the 
appellant.  In the first letter, dated April 1998, Dr. Ransom 
stated in relevant part as follows:  "This is a letter 
stating that [the veteran's] primary cause of death was 
secondary to chronic obstructive pulmonary disease.  He died 
in his home and it is impossible to tell the exact cause of 
death, but it is my opinion the cause of death was related to 
the chronic pulmonary disease since he had a long history of 
this."  In Dr. Ransom's second letter, dated December 1998, 
he wrote, "[The veteran] had severe chronic obstructive 
pulmonary disease.  His death was 03/13/97.  It is my opinion 
that most likely he did die as a result of this.  However, it 
is a possibly [sic] that he could have died from other causes 
such as heart problems."   Unfortunately for the appellant, 
Dr. Ransom's statement that the veteran could possibly have 
died from other causes such as heart problems is not 
supported by any medical evidence and is purely speculative 
and therefore not sufficiently probative in this case.  See 
Bloom v. West, 12 Vet. App. 185 (1999) (the United States 
Court of Appeals for Veterans Affairs found that a statement 
from a doctor that the veteran's death "could" have been 
precipitated by his time in a prisoner of war camp was 
insufficient to constitute the required nexus to well ground 
the appellant's claim). 

With regard to the veteran's two other service-connected 
disabilities (duodenal ulcer and right arm scars and burns), 
the appellant does not contend and the evidence does not show 
that these conditions caused or contributed substantially or 
materially to the veteran's death from COPD.  


II.  Entitlement to basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that the appellant's 
contentions lack legal merit and entitlement under the law 
and her claim must be denied and her appeal to the Board 
terminated.

Under Chapter 35 of Title 38 of the United States Code, the 
child, spouse or surviving spouse of a veteran will have 
basic eligibility for dependents' educational assistance if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability.  The service-connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807 (1999); see also 38 U.S.C.A. § 3501 (West 
1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  The veteran served from April 1941 
to July 1963 and was honorably discharged.  At the time of 
his death, he had established service connection for the 
following conditions:  organic heart disease (evaluated as 60 
percent disabling); residuals from a duodenal ulcer 
(evaluated as 10 percent disabling); and right arm scars and 
burns (evaluated as zero percent disabling).  He had not 
established a permanent total service connected disability 
rating.  Section I of this decision found that service 
connection was not warranted for the cause of the veteran's 
death.  The veteran did not die in service, nor did he die as 
the result of a service-connected disability.  Therefore, the 
appellant's claim does not meet the criteria for entitlement 
found in § 3.807, and her claim lacks legal merit and 
entitlement under the law.

Accordingly, the Board finds that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law, and 
must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1998).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  The appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law and 
must be denied and her appeal to the Board terminated.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

